Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 04/26/2022 is entered. Claims 1-20 are pending for examination. Claims 1, 9, and 17 are amended.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/05/2022 was filed after the mailing date of the Final Rejection mailed 01/11/2022 but after filing of RCE on 04/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments with respect to rejection of independent claims 1, 9, and 17, see pages 9-10, under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new reference is Galatzer et al. [US 20180107740 A1], hereinafter Galatzer cited in the IDS filed 05/05/2022.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9, 11-12, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Galatzer et al. [US 20180107740 A1], hereinafter Galatzer cited in the IDS filed 05/05/2022.

	Regarding claim 1, Galatzer teaches a computing system comprising: 
a network communication interface to communicate, over one or more networks, with computing devices of requesting users [See Fig.1, ref 106 and Fig 10, ref 1050]; 
one or more processors [Fig.1 ref 110 & Fig.10 ref1050]; and 
a memory storing instructions [Fig.1, ref 1004] that, when executed by the one or more processors, cause the computing system to: 
receive, over the one or more networks, input data from an application running on a computing device of a requesting user, the input data corresponding to a set of alphanumeric characters provided in a search box presented on a user interface of the application [ see Para 0048—query box in GUI, “Flowchart 300 begins with step 302. In step 302, a query is transmitted to a plurality of search services. In FIG. 4, a user may interact with a user interface 418 generated by UI manager 416, and displayed at display screen 414, to generate a query to be transmitted by multi-service query processor 110 to search services such as services 108A-108C at servers 104A-104C. User interface 418 may have any suitable form, including a graphical user interface (GUI) (e.g., a web page, a special purpose GUI, etc.), a textual input interface, etc. For example, user interface 418 may be generated by UI manager 416 to include a query input box and a “send” button, and/or other UI controls to enable queries to be input and executed by a user”]. 
in response to receiving the input data, execute a federated search by providing search data corresponding to the set of alphanumeric characters to multiple search engines operated by the computing system, each search engine pertaining to a specific service option of multiple service options, wherein the requesting user can initiate requests for service for each of the multiple service options using the application [see paras 0048—0050, 0110 and Fig.3 S302 ” Flowchart 300 begins with step 302. In step 302, a query is transmitted to a plurality of search services. In FIG. 4, a user may interact with a user interface 418 generated by UI manager 416, and displayed at display screen 414, to generate a query to be transmitted by multi-service query processor 110 to search services such as services 108A-108C at servers 104A-104C. User interface 418 may have any suitable form, including a graphical user interface (GUI) (e.g., a web page, a special purpose GUI, etc.), a textual input interface, etc. For example, user interface 418 may be generated by UI manager 416 to include a query input box and a “send” button, and/or other UI controls to enable queries to be input and executed by a user. ……….[0049] As shown in FIG. 4, UI manager 416 generates query parameters 408, which includes one or more query terms provided by the user ……. Query generator 402 of multi-service query processor 110 receives query parameters 408, and is configured to transmit the contents of query parameter 408 in a query 114 to services 108A-108C and/or other search services. In an embodiment, a user may interact with user interface 418 to designate the search services to receive query 114, the search services to receive query 114 may be pre-configured at multi-service query processor 110, ……A  communication interface of computing device 102 may receive and transmit query 114 from computing device 102 according to any suitable communication protocol to the search services indicated by query generator 402. [0050] As shown in the example of FIG. 1, query 114 is transmitted from multi-service query processor 110 at computing device 102 to services 108A-108C at servers 104A-104C, respectively.];
obtain search results from the multiple search engines operated by the computing system based on the search data Paras 0051, 0111 and Fig. 3 Step S304 “FIG. 3, in step 304, a plurality of query result sets is received from the search services in response to the query. In an embodiment, comparer function generator 404 of FIG. 4 is configured to receive query result sets from the services to which query 114 was directed, such as receiving query result sets 116A-116C from services 108A-108C as shown in FIGS. 1 and 4. As describe elsewhere herein, each service generates a corresponding query result set that includes a list of artifacts (e.g., documents, etc.) that were determined by the service to match the query (e.g., by a string matching algorithm, semantic matching, etc.), and were ranked (e.g., by alphabetical order, by string matching, by a relevance to query 114 determination such as by using a weighting scheme such as TF-IDF (term frequency-inverse document frequency), etc.). Any type of matching and ranking algorithms may be used at each service, and the matching and ranking algorithms used by services may differ greatly from each other in terms of complexity and effectiveness.” 
process the search results from the multiple search engines operated by the computing system in accordance with a unification protocol to generate a unified search result; and  transmit, over the one or more networks, data corresponding to the unified search results to the computing device of the user [See paras 0052-053 and 0064--0065, which disclose processing the search results by rankings and then merge them into a single merged search/query result which is transmitted for displaying to a user on his device]
the data causing the application to present a user interface comprising a plurality of selectable user interface features, selectable user interface feature corresponding to (i) a result of the unified search result, and (ii)  one of the multiple service options, wherein each of the plurality of selectable user interface features are interactive to enable the requesting user to initiate a request for the corresponding  service option of the multiple service options [see paras 0064, 0084-0087; which disclose the single merged plurality results are transmitted to the user and displayed to him in his mobile device with each query result being selectable and interactive so that the user can initiate a  request using the link provided with each of the query results, “ Each query result displayed in merged query result set 702 may be displayed in any manner, including an identifier for the query result, such as a name and/or identification number, a link (e.g., a URL (uniform resource locator) that can be interacted with to download the corresponding artifact, an indication of the service from which the query result was received, etc.”.

Regarding claim 3, the limitations, “The computing system of claim 1, wherein the executed instructions cause the computing system to provide the search data to each of the multiple search engines in response to each alphanumeric character provided in the search box by the requesting user”, are already covered in the analysis for claim 1.

Regarding claim 4, the limitations, “The computing system of claim 3, wherein the executed instructions cause the computing system to obtain the search results from the multiple search engines and generate the unified search result for each inputted alphanumeric character provided in the search box”, are already covered in the analysis of claim 1.

Regarding claims 9, 11-12, and 17, 19-20, their limitations are similar to the limitations of claims 1, 3-4, they are analyzed and rejected as being anticipated by Galatzer based on same rationale established for claims 1, 3-4 above.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
5.1.	Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galatzer in view of Amin et al. [US Patent 9,230292 B2], hereinafter Amin cited in the prior Office action.

Regarding claim 2, Galatzer teaches the limitations of claim 1, as analyzed above but fails to teach that the multiple service options comprise a plurality of a rideshare option, a food delivery option, a food preparation option, a grocery delivery option, a freight transport option, a package delivery option, a prescription pickup and/or delivery option, a bike share option, a scooter-share option, or a transit connection option. Amin, in the field of providing results related to on-demand service in response to receiving search requests selected from multiple selectable options from users, teaches the missing limitations [see col.1, line 62—col3. Line 2, providing on-demand transport, food and delivery related services and any other on-demand services. The on-demand transport, food and delivery related services can include in their domain such as a rideshare option, a food delivery option, a food preparation option, a grocery delivery option, a freight transport option, a package delivery option, a prescription pickup and/or delivery option, a bikeshare option, a scooter-share option, or a transit connection option. In view of Amin’s disclosure in the field of providing results related to on-demand service in response to receiving search requests selected from multiple selectable options from users it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified Galatzer as applied to claim 1  in the field of providing search results in response to receive search requests based on selectable options related to transport, food and delivery services to have added the concept of providing these services because the system, as shown in Fig.2, and described and discussed for claim 1the application server can receive any selectable search option for an on-demand service related to transport, food and delivery services from an application running on the user’s device and then use the search engines to search the results, generate an unified search result for transmission to the user’s device and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 10, and 18 their limitations are similar to the limitations of claim 2, they are analyzed and rejected as being unpatentable over Galatzer in view of Amin based on same rationale established for claim 2 above.

5.2.	Claims 5-6, and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Galatzer in view of Maharajh et al. [US 20130166580A1], hereinafter Maharajh cited in the prior Office action.
Regarding claims 5-6, Galatzer teaches the limitations of claim 1, as analyzed above and also teaches that the computing system processes the search results in accordance with the unification protocol by ranking the search results from each of the multiple search engines [see paras 0052-0054 which were also discussed for claim 1 above], but fails to teach that such ranking is done  based on user-specific information of the requesting user, wherein the user-specific information corresponds to the requesting user’s historical utilization of the multiple service options accessible via the application. Maharajh, In the similar field of content discovery requiring search, recommendations, filtering and presenting unified search result, teaches processing the search results in accordance with the unification protocol by ranking the search results from each of the multiple search engines based on user-specific information of the requesting user, wherein the user-specific information corresponds to the requesting user’s historical utilization of the multiple service options accessible via the application [see paras 0323 and 0401, “ [0323] The mobile media platform may facilitate content discovery. Content discovery may include search, recommendations, ……, filtering, rating, ….. processing, hierarchical organization, and the like. Search may include searching content, … (and presenting in one unified search result), and the like. …. the mobile media platform may include a recommendation engine for generating recommendations ……. popularity based on a subset of users related to the current user (e.g. similar interests, preferences, purchase history, etc.). A recommendation engine may generate recommendations based on inferred preferences via algorithmic analysis of historical usage behavior, based on direct user preference input, based on mobile activity context, such as the sensed context of the user, (e.g. location, time of day, type of handset, network operator, time of year, and the like). …………[0401] In embodiments, content 128 discovery may be impacted and facilitated by a consumption profile 102. In an embodiment, a consumption profile 102 may impact searching. In an embodiment, a consumption profile 102 may be used to rank, filter and cluster search results. In an example, a user profile which favors sports content 128 may result in a higher ranking for content 128 search results for the Blue Jays baseball team than for the birds when a user searches for "blue jays" for his or her mobile device. In an example, search results may be filtered based on a device profile to exclude content 128 that cannot be accessed on a particular device. In an embodiment, a consumption profile 102 may be used to present recommendations. In an embodiment, recommendations may be based on a consumption profile 102. For example, recommendations may be made based on user preferences. In an example, a user profile may list a favorite sports team and the mobile media platform 100 may recommend to the user new content 128 relating to that team as it becomes available.]. Therefore, in view of the teachings of Maharajh in the similar field of executing searches for content discovery based on a user’s input and presenting unified search result, it would be obvious to an ordinary  skilled in the art at the time of the Applicant’s invention to have modified the teachings of Galatzer as applied to claim 1 to incorporate the concept of  processing and ranking the search results from each of the multiple search engines based on user-specific information of the requesting user, wherein the user-specific information corresponds to the requesting user’s historical utilization of the multiple service options accessible via the application, because as shown in Maharajh [see para 0401] to provide the search results in a ranking format based on the user profile, for example,  using a user’s consumption profile favoring sports content would be used in higher ranking for search results for Blue Jays baseball team rather than for the birds when the user’s search input data is “blue jays”.

Regarding claims 13-14 their limitations are similar to the limitations of claims 5-6 they are analyzed and rejected as being unpatentable over Galatzer in view of Maharajh based on same rationale established for claims 5-6 above.


5.3.	Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Galatzer in view of Gaikwad et al. [US 20180285588 A1], hereinafter Gaikwad cited in the prior Office action.

Regarding claims 7-8, Galatzer teaches the limitations of claim 1, as analyzed above but fails to  teach that the computing system provides a home screen comprising the search box and a set of selectable tiles, each tile in the set of selectable tiles representing a corresponding service option of the multiple service options, wherein prior to receiving the input data, detect, over the one or more networks a user selection of a tile from the set of selectable tiles, selected tile corresponding to a selected service option of the multiple service options and the computing system filters the federated search based the selected service option corresponding to the selected tile. Gaikwad teaches displaying a home screen, see Figs.9 and 11 and paras 0104 and 0107 which show a search box 902 with asset of selectable tiles representing a selectable option by the user, where the selectable options relate to corporate/business functions and the user can select a selectable tile representing a required option of the displayed multiple options in the form of tiles. The system filters the presentation of selectable tiles based on the selected option such as quantity, gender, or any other relevant criteria. Therefore, in view of the teachings of Gaikwad, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the teachings of Galatzer as applied to claim 1 to incorporate the feature of providing selectable tiles on the display screen of the user device along with the search box and filter provision to select an option by selecting one of the multiple displayed tiles representing different options, because the tiles can be laid out with different themes and topics so that it would help the user to view the desirable option at a glance [see Gaikwad para 0108] .

Regarding claims 15-16 their limitations are similar to the limitations of claims 7-8 they are analyzed and rejected as being unpatentable over Galatzer in view of Gaikwad based on same rationale established for claims 7-8 above.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i) CN 109558444 A discloses an API proxy module that is used for uniformly receiving the user search request via unified user query protocol and storing the data of all the corresponding requests received and distributing the search query to a search engine to execute the search.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625